                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 LARRY A. CRAWFORD,
                                               Case No. 1:20-cv-00042-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 JAY CHRISTENSEN and KIRSTEN
 ARTLEY-BUCKENDORF,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Larry A. Crawford’s Complaint as

a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole

or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and

otherwise being fully informed, the Court enters the following Order.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction,

currently incarcerated at the Idaho State Correctional Center. Plaintiff’s claims are based

on an incident that occurred on May 17, 2019:

              At 4:00 p.m. I asked Food Service Officer … Artley-
              Buckendorf … for all the ID’s of the inmates goin [sic] to pill
              call. She playfully tossed them into the air and showed
              surprise when I caught them.

              When I realized I had forgotten Inmate Bibbey’s ID, both he
              and I went back to F.S.O. Artley-Buckendorf for Mr.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
               Bibbey’s ID. She threw it at me hitting me in the chest instead
               of handing it to Mr. Bibbey. She, I am sure, did this in play,
               not as an act of malice. …

               Approximately one hour later I tossed a towel at F.S.O.
               Artley-Buckendorf. This was also done in play, not as an act
               of malice. When I realized that this had made her angry, even
               though it was not done in malice, I went and appologized
               [sic] for my actions. She accepted my appology [sic] and told
               me not to let it happen again. I agreed.

               …

               Ten minutes later I was put in restraints, taken to the hole,
               and fired. F.S.O. Artley-Buckendorf then wrote a Disciplinary
               Offenders Report (D.O.R.).

Compl., Dkt. 3, at 3–4.

       Plaintiff claims that being fired from his prison employment violated the Equal

Protection Clause of the United States Constitution, because Defendant Artley-

Buckendorf was allowed to keep her job when she committed the same type of conduct

as Plaintiff. Id. at 5–6.

4.     Discussion

       Plaintiff has not alleged sufficient facts to state a plausible claim for relief.

Moreover, Plaintiff’s claim is facially invalid and cannot be cured by amendment.

Accordingly, the Complaint will be dismissed with prejudice.

       A.      Standards of Law Governing Equal Protection Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).
INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677

(“[E]ach Government official, his or her title notwithstanding, is only liable for his or her

own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205–09.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

       Although there is no constitutional right to prison employment, Vignolo v. Miller,

120 F.3d 1075, 1077 (9th Cir. 1997), prisoners may not be terminated from their

employment for impermissible reasons such as invidious discrimination, which is

prohibited under the Equal Protection Clause.

       “[T]he purpose of the equal protection clause of the Fourteenth Amendment is to

secure every person within the State’s jurisdiction against intentional and arbitrary

discrimination, whether occasioned by express terms of a statute or by its improper

execution through duly constituted agents.” Village of Willowbrook v. Olech, 528 U.S.

562, 564 (2000) (internal citation and quotation marks omitted). Under the Equal

Protection Clause, “all persons similarly circumstanced shall be treated alike” by

governmental entities. F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415 (1920).

However, “[t]he Constitution does not require things which are different in fact or

opinion to be treated in law as though they were the same.” Tigner v. Texas, 310 U.S.

141, 147 (1940).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
       Even where similarly situated persons are treated differently by the state, “state

action is presumed constitutional and ‘will not be set aside if any set of facts reasonably

may be conceived to justify it.’” More v. Farrier, 984 F.2d 269, 271 (9th Cir. 1993)

(quoting McGowan v. Maryland, 366 U.S. 420, 426 (1961)). Absent evidence of

invidious discrimination, the federal courts should defer to the judgment of prison

officials. See id. at 277; Youngbear v. Thalacker, 174 F. Supp. 2d 902, 916 (D. Iowa

2001) (“There can be no ‘negligent’ violations of an individual’s right to equal

protection.... There is no evidence from which the court may infer that the defendants’

asserted reasons for delaying the construction of a sweat lodge at the [prison] were a

pretext for discrimination.”).

       Equal protection claims alleging disparate treatment or classifications generally

are subject to a heightened standard of scrutiny if they involve a “suspect” or “quasi-

suspect” class, such as race, national origin, or sex, or when they involve a burden on the

exercise of fundamental personal rights protected by the Constitution. See, e.g., City of

Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985). Inmates are not a

protected class under the Equal Protection Clause. Webber v. Crabtree, 158 F.3d 460,

461 (9th Cir. 1998).

       Accordingly, claims of dissimilar treatment of inmates are subject to rational basis

review. See Heller v. Doe, 509 U.S. 312, 319–20 (1993). In a rational basis analysis, the

relevant inquiry is whether Defendants’ action is “patently arbitrary and bears no rational

relationship to a legitimate governmental interest.” Vermouth v. Corrothers, 827 F.2d

599, 602 (9th Cir. 1987) (quotation omitted). Under this rational basis test, Plaintiff can

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
prevail only if he is similarly situated with persons who are treated differently by

Defendants, and if Defendants have no rational basis for the disparate treatment. Stated

another way, prison officials need show only a rational basis for dissimilar treatment in

order to defeat the merits of Plaintiff’s claim. Id.

       In addition to the deference inherent in a rational basis inquiry, an additional layer

of deference to prison officials is required under Turner v. Safley, 482 U.S. 78, 89-91

(1987), which holds that a prison regulation is constitutional so long as it is reasonably

related to a legitimate penological purpose. See Walker v. Gomez, 370 F.3d 969, 974 (9th

Cir. 2004) (“In the prison context, ... even fundamental rights such as the right to equal

protection are judged by a standard of reasonableness—specifically, whether the actions

of prison officials are reasonably related to legitimate penological interests.” (quotation

omitted)).

       B.     Plaintiff Has Failed to State a Claim upon which Relief May Be Granted

       The Complaint does not state a plausible equal protection claim. Plaintiff, who is a

prisoner, is not similarly situated to Defendant Artley-Buckendorf, who is a correctional

officer. See Berryman v. Granholm, 343 F. App’x 1, 5 (6th Cir. Aug. 12, 2009)

(unpublished) (“The equal protection claim fails because … prison guards and prisoners

are not similarly situated.”). Moreover, since the only discrimination alleged is between a

correctional officer and an inmate, it is not possible for Plaintiff to amend the Complaint

to cure this deficiency. Amending the Complaint to allege discrimination between the

defendant and another inmate would state an entirely different claim—a claim which



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
would be so unrelated to the facts alleged here that it would have to be asserted in a

separate lawsuit.

                                         ORDER

       IT IS ORDERED that this entire action is DISMISSED with prejudice for failure

to state a claim upon which relief may be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii) &

1915A(b)(1).



                                                 DATED: March 31, 2020


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
